*586ORDER
PER CURIAM.
Defendant, Jerry Rose, appeals from the judgment of conviction, entered pursuant to a jury vei’dict, for arson in the second degree, section 569.050, RSMo (1994). The trial court sentenced defendant to a term of imprisonment of three years, in accordance with the jury’s assessment of punishment; and fined him $3,000.00.
We have reviewed the record on appeal and find no jurisprudential purpose would be served by a written opinion. The judgment of conviction is affirmed pursuant to Rule 30.25(b).